The judgment of conviction was affirmed on May 13, 1942; motion for rehearing was overruled on June 28, 1942. The Court of Criminal Appeals adjourned for the term on June 27, 1942. On July 7, 1942, a second motion for rehearing reached the Clerk of the Court. No provision is made by statute for the filing or consideration of a second motion for rehearing, but the court has in a few instances taken cognizance of them on the principle that the court has control of its judgments during the term at which it was rendered. However, the court loses jurisdiction after adjournment for the term. See Silver v. State, 100 Tex.Crim. R., 8 S.W.2d 144, 9 S.W.2d 358; McNeese v. State, 121 Tex.Crim. R., 52 S.W.2d 1049; Burleson v. State, 131 Tex.Crim. R., 96 S.W.2d 785; Hill v. State, 133 Tex.Crim. R., 108 S.W.2d 912; Ralston v. State, 133 Tex.Crim. R., 109 S.W.2d 185; Rainwater v. State, 140 Tex.Crim. R., 143 S.W.2d 958.
Under the consistent holding of the court the request for leave to file second motion for rehearing must be denied. *Page 444